Title: To Thomas Jefferson from William Short, 18 December 1801
From: Short, William
To: Jefferson, Thomas


          
            Dear Sir
            Paris Decr. 18th. 1801
          
          I recieved some days ago the letter which you did me the favor to write me by Chanor. Livingston. I have not written any since those you there acknowlege (except one by Mr Victor Dupont, of the 18th. of Octob.) I have been fearing for some time, as the commissions mentioned in your letter of March 17th., had not been heard of during the summer, that you might perhaps have been considering me as guilty of neglect—but I see by your last that you had not sent them as you intended. There can be of course no need for my repeating again, what I hope you will be always assured of, the pleasure I shall have in executing any commissions you may have occasion for here & charge me with.
          In your letter of March 17th. by Mr Dawson also, you were so good as to say that as soon after your return from Monticello (whither you were then going) as the first press of business would permit, you would resume the subject of my affairs & give me a statement in continuation of the last of April 1800. But I apprehended at the time, what is confirmed by your favor of Octob. 3. just recieved, that it would be impossible for you at present to find a moment for such details; & it is really more than I can expect or desire under the constant pressure of public affairs. It has been indeed for some time past a source of more uneasiness to me than I can express, that my affairs should unavoidably break in on the few moments which those of the public allow you for your own. I can assure you that I do not lose sight a moment of the means of making some permanent arrangement so as to relieve you from the trouble to which your kindness has hitherto exposed you. I had hoped that by means of the agency of Mr Barnes this end might have been in some degree attained, at least as to the business of my public funds, & therefore entered into correspondence with him; but the experience of the last year does not allow me to count on that source for information. I ask the favor of you to run over the letter which I here take the liberty of inclosing for him open. You will see from it that his last letter to me was that of March by Mr Dawson, at which time the small sums he had recieved for me in Octob. 1800. & Jany. 1801. were still on hand & that he has now allowed the conveyance by Chanor. Livingston to pass without breaking his long silence; so that I am yet ignorant how those sums have been disposed of, & of course know nothing of those he has been since recieving. Such a long silence would at any rate have been contrary to the most common kind of mercantile proceeding; but in the present case it is additionally mortifying, as Mr Barnes has been during this interval frequently recieving letters from me shewing my desire to hear from him & to which he has not given one word of answer. I hope there is no expression in my letter to Mr Barnes which can be disagreeable to him, but if you should think so, I beg the favor of you to suppress it altogether. I will thank you in that case to be so good as to give him the directions as to the kind of funds to be purchased, which I there desire him to ask of you, if you should approve of them. When Mr Barnes shall have once recieved your directions how to proceed as to any monies of mine which may come to his hands, it seems to me he might avoid giving you any further trouble on this head. And I see then only two articles remaining to trouble you, the Canal shares & Indian camp—As to the first I suppose they lay dormant at present & as to the second (Indian camp) as the only thing to be done is to endeavour to tenant it out, perhaps your steward or agent at Monticello might be employed (with an allowance proportioned to the business) so as to relieve you; & this would be really a great relief to me. I asked the favor of you formerly to endeavor to place tenants on this tract, but I suppose you will have found difficulty—I was agreeably surprized to find from the acct. you were so good as to send me on a former occasion that the few tenants who were there, paid more regularly than I had expected their small rents. I should have been very glad if others of the same kind could have been found to have covered the land; but as you do not mention any progress in the plan you were so good as to communicate to me as to the leases, I take it for granted it will have been found too difficult to realize & I regret it sincerely; as lands well tenanted form the estate I like best.
          I observe by your last favor also of Octob. 3. the state of the affair of the 9 M dollars. I hope it will be ere long struck off the list altogether. I never could concieve why the late administration did insist on compounding it with their suit with E.R. For if he should gain his suit would there be any justice in Government making use of this to wrong me? They know how that matter stood—that I never recieved a shilling, & that this non-reception was the act of Government, that is to say of their Sec. of State. I had concieved that when you were so good as to treat of this subject for me with the late administration, you had viewed it in the same light, & I had hoped that the official documents in the Secy. of State’s office would have sufficed to have shewn the validity of my title. I do not know the particulars of the suit of E.R, but only in general that it is for sums unaccounted for—nor do I understand how he gets such delays. All such things are difficult of course to judge of at this distance & with so little information as we have here. I observe that Messrs. Pendleton & Lyons paid a part which was transferred to the Government. Suppose then E.R. should gain his suit I do not understand how that would operate—Would Government keep this sum & take back the 8. M dollars also vested for this affair? Would it not have been possible to have applied the money recieved from Pendleton & Lyons to my use & to have given the Government credit for that amount? so as that I should have substracted the amount from the 8 M dollars vested. If that had been practicable it would have been securing at least so much, in whatever way the suit with E.R. may be determined. After all I suppose it indifferent, because I cannot concieve that Government will not do me justice whatever may be the event of their suit with E.R.
          You are so good as to inform me in your last of what you did as to the packet containing my vouchers. It is a considerable relief to me to know that it is arrived safe to the hands of government. On reflexion it will be as well perhaps when these accounts come to be settled to pass over in silence my letter to the Sec. of State of June 1795.—It alone can produce any difficulty as to my salary being continued until the reciept of my letters of recall—That is the proper & natural term for the salary of a foreign minister ceasing—The difficulty if there be any, arising from my letter of June 95, is of my own making—And as no one is held to do himself wrong, I invoke of course the abolition of that letter, that the things may be left to take their natural course. I am at ease now that the vouchers are safe, & I have no objection to their remaining in their present state, until I can be present myself to put the finishing hand to them—This mode has in my eyes the advantage also of avoiding you trouble, which I very much desire.
          I have now to return you my thanks for the details into which you are so good as to enter in your last on another subject. You are the only person to judge of the principles you there state, & your mind being made up as to the matter would suffice to prevent my combating them. Besides if the experience of what has passed in the relations of the U.S. with some foreign countries during the late war has not sufficed to shew that there are other kinds of knowlege at least as necessary in their foreign agents as those mentioned, nothing that I could say would have that effect. As a public matter therefore I will never trouble you on it—And as respecting me personally I should never have quitted the silence which I had observed with you on it from the time of its being foreseen here that you would be called to the Presidential chair, if newspapers & letters from America had not arrived stating positively that you had named me to this mission. After that, I had no hesitation to express to you my sentiments on the subject, & they have not changed. Had you thought my services necessary on this ticklish ground & chosen to call them to the aid of your administration, it would have been certainly honorable for me, & moreover peculiarly gratifying to my personal feelings on account of past circumstances, & the relation in which I stood with you in the eyes of the public. But as you have concieved that the public interests would be better served here by another, I should be certainly the last person in the world to have expected or desired that my nomination should have taken place. If I know myself at all it is the public good which is my first wish.
          I should apprehend from your last letter that some of mine must have conveyed ideas which I did not intend, as to the connecting ourselves with the politics of Europe. My sentiments on that head have been uniform & pronounced, as will appear from what took place at different times in the course of my negotiation in Spain, & are conformable to what you state to be those of our country. As to the means of securing neutral rights, you will observe that in stating the late crisis in the North I mentioned it as the production of chance, & that so far as it regarded the two principal powers was merely a matter of circumstance—the mission which I mentioned was to be only a mission of observation & I expressly excluded any idea of co-operation by measures of force. It appeared to me that it was by a course of judicious observation on the ground that it could be best ascertained whether there be not some other means of hastening the event we desire. If it be already ascertained however in the mind of Government that this can be more surely effected by ourselves alone so soon no body can doubt that it will be preferable, as it is always best, both in public & private affairs, to do by ourselves alone whatever we can do without the aid of others.
          At the request of Mde. de Chastellux who is still in Spain, I have seen here a friend of hers, the wife of a relation of her husband & sister to the person who desires to be Consul of the U.S. at Smyrna. Mde. de Chastellux concieved that I could be of use to her on this occasion. I have told the lady that I believed it a rule of our Government to prefer American citizens; but that if she would give me a note on the subject I would transmit it to America—She has sent me that which I now inclose—I have of course not flattered her with the idea that my recommendation would have any weight—All that I intend hereby is merely that it should be known to Government that this gentleman desires the place; & if perchance they should be in want of such a person they will of course take information as to his merits from those who may have connexions with that port.
          Only one year of the Connaissance des tems has been published since the last I sent you. I will forward it by the first conveyance. In the mean time I have the honor to be with sentiments of perfect respect, Dear Sir, your most obedient & most humble servant
          
            W: Short
          
        